Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny R. Huff appeals the district court’s order dismissing Huffs 42 U.S.C. § 1983 (2000) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Huff v. Attorney General, No. 3;07-cv-00744-MHL, 2008 WL 4065544 (E.D.Va. Aug. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.